718 N.W.2d 362 (2006)
476 Mich. 855
6700 LIMITED, a/k/a Liberty Park, Plaintiff-Appellant,
v.
CITY OF STERLING HEIGHTS, Sterling Heights Zoning Board of Appeals, and T.J. Fiore's Crushed Concrete, Inc., Defendants-Appellees.
Docket No. 130573, COA No. 264821.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the February 7, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.